      Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 1 of 37




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

VIACOM INTERNATIONAL INC.,                       §
                                                 §
               Plaintiff,                        §
                                                 §
                       v.                        §      Civil Case No. 4:21-cv-02612
                                                 §
PIXI UNIVERSAL, LLC D/B/A KEFI HTX,              §
and SANJU CHAND,                                 §
                                                 §
               Defendants.                       §


                            PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Viacom International Inc. (“Viacom”) states the following for its Complaint

against Defendants Pixi Universal, LLC d/b/a Kefi HTX and Sanju Chand (collectively, “Pixi”).

                                 SUMMARY OF THE ACTION

       1.      Viacom brings this action to stop Pixi from misusing Viacom’s SpongeBob

SquarePants intellectual property to deceive parents and their children into believing that Pixi’s

“The Rusty Krab” restaurant and bar is affiliated with Viacom or its trusted Nickelodeon brand.

       2.      The “SpongeBob SquarePants” animated television series has been airing on

Viacom’s Nickelodeon family of television programming services for more than twenty years.

       3.      For decades, the SpongeBob SquarePants entertainment property has been

immensely popular among both children and adults, with the franchise spanning hundreds of

television episodes, three feature films, a Tony® Award winning Broadway musical, a comic

book series, video games, theme park rides, original music, and various merchandise.




                                                 1
      Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 2 of 37




       4.      The franchise’s main character, SpongeBob SquarePants, famously works as a fry

cook for the Krusty Krab, a fictional restaurant known for its Krabby Patties.




       5.      The Krusty Krab is so central to the SpongeBob SquarePants franchise that, like

SpongeBob SquarePants himself, it has become a household name, with consumers instantly

recognizing the name and associating it with Viacom and Nickelodeon.

       6.      Viacom owns federal trademark registrations and common law rights for numerous

SpongeBob SquarePants-related marks, including KRUSTY KRAB, KRABBY PATTIES, and

SPONGEBOB SQUAREPANTS as well as common law rights for its characters’ names and

other elements from the series (collectively, the “SpongeBob Marks”), as well as over 400 federal

copyright registrations for SpongeBob SquarePants-related works (the “Works”).

                                                 2
      Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 3 of 37




       7.      Despite Viacom’s unassailable rights, and in a bad-faith attempt to capitalize on

the success of the SpongeBob SquarePants franchise, Pixi has opened a restaurant and bar called

“The Rusty Krab” in downtown Houston (the “Infringing Restaurant”), which knocks off the

SpongeBob Marks and infringes Viacom’s copyrights in the Works by using names, images,

characters, and recreations of famous SpongeBob scenes throughout the restaurant and on the

menu and marketing materials.




       8.      Pixi even registered and is using the domain names <RustyKrabExperience.com>

and <TheRustyKrabExperience.com> (the “Infringing Domains”) to advertise its so-called “Rusty

Krab Experience”, which Pixi advertises as “Houston’s VERY FIRST Spongebob Squarepants

Inspired Pop Up Restaurant and Bar!”

       9.      Like the SpongeBob SquarePants franchise itself, Pixi’s Infringing Restaurant and

Infringing Domains and related websites are targeted primarily at children, with Pixi’s website

stating: “Are you a True SpongeBob Fan? Don’t miss out on The Big Sponge and his friends at

The Rusty Krab.” Similarly, Pixi’s Instagram page features photos of children and notes that the

Infringing Restaurant is “Kid friendly” in nearly every post.




                                                 3
Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 4 of 37




                                 4
      Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 5 of 37




       10.     The Infringing Restaurant is also decidedly “adult,” however, serving alcoholic

beverages and at times staying open until 2:00 a.m.




       11.     The Infringing Restaurant, which many consumers believe is operated by or

affiliated with Viacom due to Pixi’s conduct, has received numerous public complaints from

concerned parents who, after paying high ticket prices believing they would get an authentic

SpongeBob SquarePants experience, voiced disgust at the Infringing Restaurant’s purportedly

unsanitary conditions and unsafe food.

       12.     To prevent further deception of children and their parents, as well as the harm to

the SpongeBob SquarePants franchise resulting from consumer associations between Viacom and

a reportedly unsanitary restaurant, Viacom wrote to Pixi on May 25, 2021, to demand that it cease

its infringing activities. The very next day, Pixi posted on Instagram: “We are extending the Rusty


                                                 5
      Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 6 of 37




Krab experience through August 1st!” A few weeks later, Pixi announced an extension “through

2021,” with tickets available for sale until at least January 2, 2022.

       13.     Viacom therefore brings this action for trademark infringement and unfair

competition under the Trademark Act of 1946, 15 U.S.C. §§ 1051 et seq. (the “Lanham Act”) and

the common law of Texas; dilution under the Lanham Act and Texas Business & Commerce

Code § 16.103(b); unfair competition by misappropriation under Texas common law; copyright

infringement under the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”);

and bad faith registration of domain name and cybersquatting under the Anticybersquatting

Consumer Protection Act, 15 U.S.C. § 1125(d) (the “ACPA”).

       14.     Among other relief, Viacom asks the Court to: (a) award Viacom $200,000 in

statutory damages for Pixi’s bad-faith registration of the Infringing Domains; (b) award Viacom

additional statutory damages of $150,000 per infringed Work for Pixi’s willful copyright

infringement; (c) award Viacom a reasonable royalty of 10% of all revenues earned by Pixi in

connection with the Infringing Restaurant, and to treble that award; (d) order Pixi to disgorge all

of its profits from its operation of the Infringing Restaurant, trebled; (e) award Viacom punitive

damages, attorneys’ fees, and costs; and (f) permanently enjoin Pixi and everyone working in

concert with it from using the SpongeBob Marks in any way, or copying or displaying the Works

or any derivative work, without Viacom’s prior, written consent.

                                             PARTIES

       15.     Plaintiff Viacom International Inc., which owns and operates the Nickelodeon

family of television programming services, is a corporation organized and existing under the laws

of the State of Delaware, with its principal place of business at 1515 Broadway, New York, New

York 10036.



                                                   6
      Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 7 of 37




        16.     On information and belief, Defendant Pixi Universal, LLC is a limited liability

company organized and existing under the laws of the State of Texas, with its principal place of

business at 2204 Signal Hill Drive, Pearland, Texas 77584.

        17.     On information and belief, Defendant Sanju Chand is Defendant Pixi Universal,

LLC’s managing member, and is an individual citizen of Texas with an address of 2204 Signal

Hill Drive, Pearland, Texas 77584.

                                    JURISDICTION AND VENUE

        18.     The Court has subject matter jurisdiction over Viacom’s federal claims under 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. The Court has subject matter jurisdiction over

Viacom’s state law claims pursuant to 28 U.S.C. §§ 1338 and 1367.

        19.     The Court has personal jurisdiction over Defendant Pixi Universal LLC because,

on information and belief, the company and its relevant member(s): (a) are citizens of Texas and

have their principal places of business in Texas; (b) transact and conduct business within Texas to

such an extent that they are at home in the State; and (c) purposefully availed itself of the laws of

Texas by targeting the conduct giving rise to Viacom’s claims at the State.

        20.     The Court has personal jurisdiction over Defendant Sanju Chand because, on

information and belief, Chand: (a) is citizen of Texas; and (b) purposefully availed himself of the

laws of Texas by targeting the conduct giving rise to Viacom’s claims at the State.

        21.     Venue is proper in proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1),

(b)(2), and (c)(2), as well as 1400(a), because, on information and belief, Defendants reside or

may be found in this district, and because a substantial part of the events giving rise to Viacom’s

claims occurred in this district.




                                                  7
      Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 8 of 37




                    FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.     Viacom and its SpongeBob SquarePants Franchise.

       22.     Viacom is a wholly owned subsidiary of ViacomCBS Inc. (“ViacomCBS”), a

premier global media company that, through its subsidiaries, has for many years developed,

created, and distributed entertainment content, services, and related branded products.

       23.     ViacomCBS’s entertainment services reach approximately 4.4 billion cumulative

television subscribers in nearly 200 countries, with more than 300 locally programmed and

operated television channels.

       24.     Plaintiff Viacom owns and operates the world-renowned Nickelodeon family of

television programming services.

       25.     “SpongeBob SquarePants” is a popular Nickelodeon animated television show that

premiered in 1999 and has reigned as the number one animated series on TV for the last 18 years.

The series is also available on Viacom’s Paramount+ streaming services ranking one of the

service’s most-watched titles and is licensed globally. “SpongeBob SquarePants” has become an

extremely valuable media franchise, which includes several spin-off series, three feature films, a

Tony® Award-winning Broadway musical, a comic book series, original music, video games,

significant related merchandise, theme park rides and theme hotels.

       26.     Viacom owns a family of trademarks relating to the SpongeBob SquarePants

franchise (the “SpongeBob Marks”), and has devoted tremendous resources to the creation,

development, and marketing of those marks.

       27.      As a result of Viacom’s efforts, the SpongeBob Marks have acquired distinction,

recognition, and substantial goodwill in Texas and throughout the United States.

       28.     The series chronicles the nautical adventures of SpongeBob SquarePants, an



                                                 8
      Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 9 of 37




incurable optimist and earnest sea sponge, and takes place in the fictional, underwater city Bikini

Bottom located in the Pacific Ocean. Some additional characters include SpongeBob

SquarePants’s best friend Patrick Star, Squidward Tentacles, Sandy Cheeks, Mr. Krabs, Sheldon

Plankton, Karen Plankton, Mrs. Puff, and Pearl.

       29.     The Krusty Krab is a well-known fictional fast-food restaurant in the SpongeBob

SquarePants universe. It has appeared in more than 250 episodes of the television series,

beginning with the pilot episode, and also appeared in all three feature films and the Broadway

musical.

       30.     The SpongeBob SquarePants works at the Krusty Krab as a fry cook, making the

restaurant’s famous Krabby Patty burger. But he also performs many other duties, proclaiming

once that his official title is “Vice Assistant General Manager in charge of certain things.”




                                                  9
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 10 of 37




       31.     The Krusty Krab also employs SpongeBob’s neighbor, Squidward Tentacles. The

restaurant is the setting of countless comical exchanges among the series’ main characters,

including SpongeBob, Squidward, and SpongeBob’s best friend Patrick Star.




       32.     When not working at the Krusty Krab, SpongeBob is often at home in his

pineapple house with his pet snail Gary, or sleeping next to his giant foghorn alarm clock.




                                                10
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 11 of 37




       33.    Viacom has capitalized on the popularity of SpongeBob SquarePants and the

Krusty Krab for many years in connection with its consumer products and services available

globally. For example, Viacom brought SpongeBob SquarePants’ Bikini Bottom to life at
                                              11
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 12 of 37




Comic-Con International: San Diego in 2019, which included an immersive experience featuring

The Krusty Krab.




       34.    In addition, Viacom has sold or licensed SpongeBob SquarePants and Krusty

Krab-branded playsets, aprons, cutting boards, cake decorations, aquarium ornaments, dog toys,

magnet sets, cups, costumes, video games, books, and various headwear and apparel, examples

of which appear below.




                                              12
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 13 of 37




       35.    Viacom has also capitalized on the popularity of Krabby Patties (and their secret

formula) by licensing or selling Krabby Patties-branded merchandise, including various apparel,

coffee mugs, backpacks, toys, and candy, examples of which are shown below:




                                              13
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 14 of 37




       36.     SpongeBob SquarePants merchandise is offered for sale through Viacom’s

various authorized licensees, at brick-and-mortar retail stores, Viacom’s official SpongeBob

SquarePants e-commerce store at www.SpongeBobShop.com, and its Nickelodeon-branded store

on Amazon.com and other retail platforms.

       37.     Viacom has a strict policy against licensing the series properties or SpongeBob

Marks including the KRUSTY KRAB Marks in connection with alcoholic beverage products.

       38.     Based on Viacom’s long standing and extensive use, the public equates the series,

SpongeBob SquarePants, the Krusty Krab, and Krabby Patties exclusively with Viacom.

       39.     On September 9, 1997, Viacom applied to register the mark SPONGEBOB

SQUAREPANTS with the USPTO in connection with “entertainment services in the nature of an

animated television series.” On June 6, 2000, the USPTO issued Reg. No. 2,355,702 to Viacom.

That registration is now incontestable. The Certificate of Registration, as well as documents

showing that the registration is valid, subsisting, and incontestable, are attached collectively as

Exhibit 1.

       40.     On June 7, 2001, Viacom applied to register the mark SPONGEBOB

                                                 14
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 15 of 37




SQUAREPANTS with the USPTO in connection with various footwear, apparel, and

accessories. On September 24, 2002, the USPTO issued Reg. No. 2,624,278 to Viacom. That

registration is now incontestable. The Certificate of Registration, as well as documents showing

that the registration is valid, subsisting, and incontestable, are attached collectively as Exhibit 2.

       41.     On June 1, 2017, Viacom applied to register the mark SPONGEBOB

SQUAREPANTS with the USPTO in connection with entertainment services, including “live

entertainment performances.” On February 27, 2018, the USPTO issued Reg. No. 5,414,607 to

Viacom. The Certificate of Registration, as well as documents showing that the registration is

valid and subsisting, are attached collectively as Exhibit 3.

       42.     On January 18, 2017, Viacom applied to register the mark KRUSTY KRAB with

the USPTO in International Class 20. On December 11, 2018, the USPTO issued Reg. No.

5,625,065 to Viacom. The Certificate of Registration, as well as documents showing that the

registration is valid and subsisting, are attached collectively as Exhibit 4.

       43.     On January 18, 2017, Viacom applied to register the mark KRUSTY KRAB with

the USPTO in International Class 41. On December 25, 2018, the USPTO issued Reg. No.

5,635,497 to Viacom. The Certificate of Registration, as well as documents showing that the

registration is valid and subsisting, are attached collectively as Exhibit 5.

       44.     On January 15, 2003, Viacom applied to register the mark KRABBY PATTIES

with the USPTO in connection with various food-related products, including cakes, puddings,

crackers, and bread sticks, among others. On November 2, 2004, the USPTO issued Reg. No.

2,900,693 to Viacom. That registration is now incontestable. The Certificate of Registration, as

well as documents showing that the registration is valid, subsisting, and incontestable, are

attached collectively as Exhibit 6.



                                                  15
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 16 of 37




       45.        The foregoing registrations are collectively referred to as the “Trademark

Registrations.”

       46.        The SpongeBob Marks are non-functional and distinctive as to the goods and

services in connection with which Viacom uses them.

       47.        Viacom has spent millions of dollars advertising, promoting, and marketing the

SpongeBob Marks in connection with a variety of goods and services in the United States and

globally.

       48.        As a result of Viacom’s efforts, the SpongeBob Marks are famous, and consumers

have come to associate them exclusively with Viacom and the SpongeBob SquarePants

franchise.

       49.        The SpongeBob Marks have also attracted significant unsolicited media attention

from national and local outlets. The marks have been mentioned in numerous articles published

by The New York Times, The Houston Chronicle, USA Today, The Wall Street Journal, and NPR,

among many others. Representative examples of unsolicited media attention are attached

collectively as Exhibit 7.

       50.        In addition to being a clear commercial success for decades, the SpongeBob

SquarePants series has also been a critical success. The series is arguably Nickelodeon’s most

successful ever, winning five Emmy Awards and being nominated for nineteen more, while also

winning thirteen straight Kids’ Choice Awards for “Favorite Cartoon.” Based on its popularity,

the series has launched several spin-off series.

       51.        The SpongeBob feature films, meanwhile, collectively grossed more than $250

million in the United States box office, and more than $450 million worldwide.

       52.        Viacom primarily targets its SpongeBob SquarePants franchise and SpongeBob



                                                   16
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 17 of 37




Marks towards children ages six and older, but given the franchise’s tremendous success for

more than twenty years, some of SpongeBob SquarePants’ biggest fans are adults.

       53.     As USA Today explained on SpongeBob SquarePants’ twentieth anniversary:

“The beloved Nickelodeon show premiered May 1, 1999, and quickly became a pop-culture

institution that shaped a generation of humor and remains relevant even into its original viewers’

adulthood. Although children’s TV can be formative, few series have echoed the cultural

footprint of ‘SpongeBob’ . . . .”

       54.     Given Viacom’s extensive use of the SpongeBob Marks in connection with a

wide variety of trade channels, including live entertainment services and food and kitchen

products, and the fact that the Krusty Krab is itself a famous fictional restaurant and Krabby

Patties its most famous food item, it is within the zone of natural expansion of Viacom’s

business to use or license the SpongeBob Marks in connection with restaurant services.

       55.     Indeed, Viacom and its affiliated companies have successfully licensed its “Bubba

Gump Shrimp Company” property—from the film Forrest Gump—for more than twenty years in

connection with dozens of restaurants, including two in the Houston metropolitan area.

       56.     Viacom and its affiliated companies have also successfully licensed its “Cheers”

property—from the eponymous television series—in connection with a pub in Boston.

B.     Viacom’s Copyrights.

       57.     Each episode of the SpongeBob SquarePants television series (collectively, the

“Works”) is a motion picture and an original work of authorship, embodying copyrightable

subject matter and subject to the full protection of the copyright laws of the United States.

       58.     To the extent necessary, all contractors who contributed to the Works have

expressly agreed via signed written instruments that all their contributions to the Works are



                                                 17
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 18 of 37




deemed works made for hire by Viacom.

       59.     All employees and agents of Viacom who contributed to the Works were operating

fully within the scope of their employment with Viacom.

       60.     Through operation of law and/or written instrument, Viacom is the author and sole

and exclusive owner of all right, title, and interest in and to the copyrights in the Works.

       61.     Viacom has complied with all requirements and formalities of the Copyright Act

with respect to the Works.

       62.     Viacom has obtained copyright registration certificates from the United States

Copyright Office for each of the Works. Documents showing the registration of a representative

sample of the Works are attached collectively as Exhibit 8.

C.     Pixi’s Bad Faith Infringement of Viacom’s Intellectual Property.

       63.     On or about April 9, 2021, Pixi opened a SpongeBob SquarePants-themed “pop

up” restaurant and bar in Houston called The Rusty Krab (the “Infringing Restaurant”).

       64.     In creating and marketing the Infringing Restaurant, Pixi copied countless

copyrighted materials from the SpongeBob SquarePants franchise, from the menu, to the

character names and likenesses and live characters, to the recreations of well-known places in the

SpongeBob SquarePants universe. Pixi even broadcasts and exhibits the Works on televisions set

up throughout the Infringing Restaurant.




                                                  18
Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 19 of 37




                                 19
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 20 of 37




       65.     Notably, the Infringing Restaurant’s drink menu uses numerous well-known

indicia of the SpongeBob SquarePants franchise—e.g., “Pineapple Under the Sea,” “Bikini

Bottom,” “Secret Formula,” and “I’m Ready,” among many others—to sell alcohol, in clear

violation of Viacom’s licensing policy.

       66.     Throughout the Infringing Restaurant and in associated marketing materials, Pixi

uses marks that are substantially indistinguishable from, or confusingly similar to, the SpongeBob

Marks, including, KRABBY PATTIES, SPONGEBOB, SPONGEBOB SQUAREPANTS, and

RUSTY KRAB.

       67.     On information and belief, Pixi registered the <TheRustyKrabExperience.com>

domain name on April 22, 2021, but used a privacy service to conceal its identity. A copy of the

Whois registration information for that domain name is attached as Exhibit 9.

       68.     On information and belief, Pixi registered the <RustyKrabExperience.com>

domain name on January 29, 2021, but used a privacy service to conceal its identity. A copy of

the Whois registration information for that domain name is attached as Exhibit 10.


                                               20
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 21 of 37




       69.      The Infringing Domains are confusingly similar to the KRUSTY KRAB mark,

because they contain a substantially identical version of that mark, along with generic terms like

“the” and “experience” that consumers do not consider as indicators of source.

       70.      At the time Pixi registered the Infringing Domains, the KRUSTY KRAB mark was

distinctive and already famous among the general public in the United States and associated

exclusively with Viacom—a fact which Pixi was well aware.

       71.      The websites to which the Infringing Domains resolve (the “Infringing Websites”)

demonstrate that Pixi registered and is using the Infringing Domains in a bad faith attempt to

target Viacom, the SpongeBob SquarePants franchise, and SpongeBob Marks including the

KRUSTY KRAB mark, and to profit from the value of the SpongeBob SquarePants franchise

including the KRUSTY KRAB mark. Images from the homepages of the Infringing Websites

appear below:




                                                21
Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 22 of 37




                                 22
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 23 of 37




       72.     The Infringing Websites use identical or confusingly similar imitations of the

SpongeBob Marks and copyrighted materials from the franchise. Consumers can purchase tickets

to visit the Infringing Restaurant through the Infringing Websites as well, as shown below:




       73.     Through the Infringing Restaurant, Infringing Domains and Infringing Websites,

Pixi is intentionally capitalizing on the popularity of the SpongeBob SquarePants franchise and

Viacom’s goodwill in the SpongeBob Marks, stating that its activities are targeted at “True

SpongeBob Fan[s].”

       74.     Pixi has never used the Infringing Domains for any bona fide noncommercial or

fair use, whether of the SpongeBob Marks or otherwise. Instead, Pixi has, at all relevant times,

used the Infringing Domains to divert consumers from Viacom’s own SpongeBob SquarePants-

branded e-commerce store and offerings featuring the SpongeBob Marks including the KRUSTY

KRAB mark to the Infringing Websites and Infringing Restaurant.

                                                23
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 24 of 37




       75.     In light of Viacom’s clearly-established rights in the SpongeBob SquarePants

franchise, the SpongeBob Marks including the KRUSTY KRAB mark and its federal

registrations, at no time could Pixi have registered or used the Infringing Domains under the

reasonable belief that such registration or use constituted fair use or was otherwise lawful.

       76.     On May 25, 2021, Viacom contacted Pixi to demand that it cease all of its

infringing activities, including in connection with the Infringing Restaurant, the Infringing

Domains and Infringing Websites.

       77.     The very next day, Pixi posted on Instagram: “We are extending the Rusty Krab

experience through August 1st!”




                                                 24
      Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 25 of 37




        78.    On June 7, 2021, Pixi’s managing member Sanju Chand wrote to Viacom seeking

“to partner up with Viacom” because “consumers do get deterred with the idea due to us not being

affiliated directly with the SpongeBob Squarepants brand.” Viacom declined Mr. Chand’s

invitation to “partner up” and instead reiterated its demand that the company cease its infringing

activities.

        79.    A few days later, Pixi announced that the Infringing Restaurant would extend its

operating hours to 10:00 p.m. Sunday to Thursday, and to 2:00 a.m. on Friday and Saturday.

        80.    A few weeks after that, Pixi announced that the Infringing Restaurant would now

be “open through 2021,” with the Infringing Websites selling tickets at least until January 2, 2022.

        81.    In the meantime, concerned parents have posted harsh reviews of the Infringing

Restaurant. One parent of a four year old child wrote: “The food was below average, and the

restaurant felt dirty. Upon walking out, the bouncer they had at the front door had a girl sitting on

his lap like he was in the club.”

        82.    Another parent complained that her nine and twelve-year-old girls were “verbally

and then physically assaulted by a group of guests” that had been “over served” with alcohol and

“very little oversight to control an event marketed and fully attended by kids.”

        83.    A Houston mother wrote that her “daughter was so disappointed” in the

experience, several parents complained of “food poisoning,” and others complained about

disgusting conditions like “DEAD GNATS floating around inside” their drinks and “props” that

“literally smelled like things were rotting in them.”

        84.     Pixi’s misuse of Viacom’s intellectual property to deceive parents and children

into believing that the Infringing Restaurant is affiliated with, or authorized by, Viacom and the

poor quality of Pixi’s goods and services are tarnishing the famous series and SpongeBob Marks



                                                 25
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 26 of 37




and severely harming the goodwill Viacom has spent more than twenty years building.

        85.     The foregoing harm is irreparable and is exacerbated by the fact that, on the

Infringing Websites, in the Infringing Restaurant, and in associated marketing materials, Pixi has

intentionally displayed and reproduced the SpongeBob Marks, the copyrighted images,

characters, costumes, and character names, and derivative works thereof, from the SpongeBob

SquarePants franchise (the “Infringing Materials”). Moreover, Pixi is using the Infringing

Materials to promote the sale of alcoholic beverage products, which is contrary to Viacom’s

licensing practices for the series.

        86.     On information and belief, Pixi created, displayed, and reproduced the Infringing

Materials willfully, and in knowing disregard of Viacom’s trademarks and copyrights, of which

Pixi was on notice long before it began its infringing conduct.

        87.     On information and belief, all of Pixi’s conduct described herein has been and

continues to be willful, wanton, and in bad faith, and none has been with the authorization or

consent of Viacom.

        88.     On information and belief, all of Pixi’s unlawful conduct has been personally

directed and overseen by Sanju Chand, who at all times relevant has been the sole moving force

behind the company’s infringing activities.

                                  FIRST CLAIM FOR RELIEF
                                 Federal Trademark Infringement
                                        (15 U.S.C. § 1114)

        89.     Viacom repeats and incorporates by reference the allegations in the preceding

paragraphs.

        90.     Viacom is the record owner of the Trademark Registrations and has exclusive

rights in the marks covered by those registrations (the “Registered Marks”).



                                                 26
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 27 of 37




       91.     Pixi’s unauthorized use of confusingly similar imitations of the Registered Marks

is likely to cause confusion, deception, and mistake by creating the false and misleading

impression that Pixi’s goods and services are put out by Viacom, or are associated or connected

with Viacom, or have the sponsorship, endorsement, or approval of Viacom.

       92.     Pixi’s conduct has caused—and unless enjoined by the Court, will continue to

cause—a likelihood of confusion and deception of members of the trade and public, and,

additionally, injury to Viacom’s goodwill and reputation as symbolized by the Registered Marks,

for which Viacom has no adequate remedy at law.

       93.     Pixi’s conduct demonstrates a willful, wanton, and malicious intent to trade on the

goodwill associated with the Registered Marks to Viacom’s great and irreparable harm.

       94.     Viacom is thus entitled to permanent injunctive relief and to recover Pixi’s profits,

actual damages, enhanced profits and damages, costs, and reasonable attorneys’ fees under 15

U.S.C. §§ 1114, 1116, and 1117.

                               SECOND CLAIM FOR RELIEF
                                 Federal Unfair Competition
                                    (15 U.S.C. § 1125(a))

       95.     Viacom repeats and incorporates by reference the allegations in the preceding

paragraphs.

       96.     Viacom has extensively and exclusively used the SpongeBob Marks in interstate

commerce in the United States since at least as early as 1999.

       97.     The SpongeBob Marks became widely-known by the general public and attained

secondary meaning before Pixi began its infringing conduct.

       98.     Viacom owns common law trademark rights in the SpongeBob Marks.

       99.     Pixi has made false representations, false descriptions, and false designations of its



                                                 27
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 28 of 37




goods and services in connection with the Infringing Restaurant and the promotion thereof on the

Infringing Websites and Infringing Materials.

       100.    Pixi’s unauthorized use of confusingly similar imitations of the SpongeBob Marks

is likely to cause confusion, deception, and mistake by creating the false and misleading

impression that Pixi’s goods and services are put out by Viacom, or are associated or connected

with Viacom, or have the sponsorship, endorsement, or approval of Viacom.

       101.    Pixi’s conduct has caused—and unless enjoined by the Court, will continue to

cause—a likelihood of confusion and deception of members of the trade and public, and,

additionally, injury to Viacom’s goodwill and reputation as symbolized by the SpongeBob Marks,

for which Viacom has no adequate remedy at law.

       102.    Pixi’s conduct demonstrates a willful, wanton, and malicious intent to trade on the

goodwill associated with the SpongeBob Marks to Viacom’s great and irreparable harm.

       103.    Viacom is thus entitled to permanent injunctive relief and to recover Pixi’s profits,

actual damages, enhanced profits and damages, costs, and reasonable attorneys’ fees under 15

U.S.C. §§ 1125(a), 1116, and 1117.

                                 THIRD CLAIM FOR RELIEF
                                 Federal Copyright Infringement
                                        (17 U.S.C. § 501)

       104.    Viacom repeats and incorporates by reference the allegations in the preceding

paragraphs.

       105.    The Works are each original works of authorship, and Viacom is the sole and

exclusive owner of all right, title, and interest in and to the copyrights in the Works.

       106.    The Works, as well as images and character names from the Works, have been

available in the media and on the Internet for years, and Defendants have long had access to the



                                                  28
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 29 of 37




Works.

         107.   Images, videos, sets, signage, costumes, character designs, and character names

appearing on the Infringing Websites, at the Infringing Restaurant, and in related marketing

materials are identical or substantially similar to copyrightable material in the Works.

         108.   Without authorization from Viacom, Pixi reproduced copyrightable material from

the Works, displayed reproductions of copyrightable material from the Works, and created

derivative works based on copyrightable material from the Works.

         109.   Pixi’s conduct has been willful and in knowing disregard of Viacom’s rights.

         110.   Viacom is thus entitled to injunctive relief and to recover Pixi’s profits, actual

damages, statutory damages, costs, and reasonable attorneys’ fees under 17 U.S.C. §§ 502,

504(b), and 505.

                               FOURTH CLAIM FOR RELIEF
              Federal Bad Faith Registration of Domain Name and Cybersquatting
                                     (15 U.S.C. § 1125(a))

         111.   Viacom repeats and incorporates by reference the allegations in the preceding

paragraphs.

         112.   Viacom owns registered and common-law trademark rights in the SpongeBob

Marks including the KRUSTY KRAB mark.

         113.   On information and belief, either of the Defendants is the registrant of the

Infringing Domains, with the other being an agent of the registrant.

         114.   On information and belief, Pixi uses the Infringing Domains to promote the

Infringing Restaurant through the Infringing Websites.

         115.   The Infringing Domains are substantially identical, or confusingly similar, to the

SpongeBob Marks including the KRUSTY KRAB mark.



                                                  29
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 30 of 37




       116.    Pixi is using the Infringing Domains in a bad faith attempt to profit from them.

       117.    Pixi’s conduct demonstrates a willful, wanton, and malicious intent to trade on and

profit from the goodwill associated with Viacom’s series and SpongeBob Marks including the

KRUSTY KRAB mark.

       118.    Pixi’s conduct is causing harm—and unless enjoined by the Court, will continue to

cause harm—to Viacom for which Viacom has no adequate remedy at law.

       119.    Viacom is therefore entitled to injunctive relief and to recover Pixi’s profits,

statutory damages, monetary damages, enhanced profits and damages, costs, and reasonable

attorneys’ fees under 15 U.S.C. § 1117(a).

                                 FIFTH CLAIM FOR RELIEF
                                  Federal Trademark Dilution
                                     (15 U.S.C. § 1125(c))

       120.    Viacom repeats and incorporates by reference the allegations in the preceding

paragraph.

       121.    Viacom is the record owner of trademark registrations for the SpongeBob Marks

including the KRUSTY KRAB marks and has exclusive rights in those marks.

       122.    The SpongeBob Marks including the KRUSTY KRAB marks are famous and have

acquired distinctiveness and became famous among the general public in the United States long

before Pixi began its infringing conduct.

       123.    Pixi’s unauthorized use of confusingly similar imitations of the SpongeBob Marks

including the KRUSTY KRAB marks is diluting and is likely to dilute the distinctiveness of those

marks by eroding the public’s exclusive identification of the marks with Viacom, tarnishing and

degrading the positive associations and prestigious connotations of the marks, and otherwise

lessening the capacity of the marks to identify and distinguish Viacom, the series and its goods



                                                 30
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 31 of 37




and services.

       124.      Pixi’s conduct has caused—and unless enjoined by the Court, will continue to

cause—actual dilution and a likelihood of dilution of the SpongeBob Marks including the

KRUSTY KRAB marks, for which Viacom has no adequate remedy at law.

       125.      Pixi’s conduct demonstrates a willful, wanton, and malicious intent to trade on the

goodwill associated with the SpongeBob Marks including the KRUSTY KRAB marks or to cause

dilution of those marks to Viacom’s great and irreparable harm.

       126.      Viacom is thus entitled to permanent injunctive relief and to recover Pixi’s profits,

actual damages, enhanced profits and damages, costs, and reasonable attorneys’ fees under 15

U.S.C. §§ 1125(c), 1116, and 1117.

                          SIXTH CLAIM FOR RELIEF
          Texas Common Law Trademark Infringement and Unfair Competition

       127.      Viacom repeats and incorporates by reference the allegations in the preceding

paragraphs.

       128.      Viacom has extensively and exclusively used the SpongeBob Marks including the

KRUSTY KRAB marks in interstate commerce in Texas and the United States since at least as

early as 1999.

       129.      The SpongeBob Marks became widely-known by the general public and attained

distinctiveness and secondary meaning in Texas and the United States long before Pixi began its

infringing conduct.

       130.      Viacom owns common law trademark rights in the SpongeBob Marks including

the KRUSTY KRAB marks.

       131.      Pixi has made false representations, false descriptions, and false designations of its

goods and services in connection with the Infringing Restaurant and Infringing Websites.


                                                   31
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 32 of 37




       132.    Pixi’s unauthorized use of confusingly similar imitations of the SpongeBob Marks

including the KRUSTY KRAB marks is likely to cause confusion, deception, and mistake by

creating the false and misleading impression that Pixi’s goods and services are offered by

Viacom, or are associated or connected with Viacom, or have the sponsorship, endorsement, or

approval of Viacom.

       133.    Pixi’s conduct has caused—and unless enjoined by the Court, will continue to

cause—a likelihood of confusion, deception, and dissatisfaction among members of the trade and

public, and, additionally, injury to Viacom’s goodwill and reputation as symbolized by the

SpongeBob Marks including the KRUSTY KRAB marks and a loss of licensing opportunities, for

which Viacom has no adequate remedy at law.

       134.    Pixi’s conduct demonstrates a willful, wanton, and malicious intent to trade on the

goodwill associated with the SpongeBob Marks including the KRUSTY KRAB marks to

Viacom’s great and irreparable harm.

       135.    Viacom is thus entitled to permanent injunctive relief under Texas common law.

                              SEVENTH CLAIM FOR RELIEF
                                 Texas Trademark Dilution
                              (Tex. Bus. & C. Code § 16.103(b))

       136.    Viacom repeats and incorporates by reference the allegations in the preceding

paragraphs.

       137.    Viacom is the owner of exclusive trademark rights in the SpongeBob Marks

including the KRUSTY KRAB marks.

       138.    The SpongeBob Marks including the KRUSTY KRAB marks are famous and

distinctive among the general public in Texas, and became famous and distinctive among the

general public in Texas long before Pixi began its infringing conduct.



                                                32
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 33 of 37




         139.   Due to the similarities between the SpongeBob Marks including the KRUSTY

KRAB marks and the marks uses by Pixi, there is an association between those marks in the

minds of consumers in Texas.

         140.   This association is likely to impair the distinctiveness of the SpongeBob Marks

including the KRUSTY KRAB marks and harm the reputation of Viacom and its marks.

         141.   Pixi’s conduct is likely to cause and has caused dilution of the famous SpongeBob

Marks including the KRUSTY KRAB marks, for which Viacom has no adequate remedy at law.

         142.   Pixi’s conduct demonstrates a willful, wanton, and malicious intent to trade on the

goodwill associated with the SpongeBob Marks including the KRUSTY KRAB marks or to cause

dilution of those marks to Viacom’s great and irreparable harm.

         143.   Viacom is thus entitled to permanent injunctive relief and to recover Pixi’s profits,

costs, and reasonable attorneys’ fees under Section 16.013(b) of the Texas Business and

Commerce Code.

                           EIGHTH CLAIM FOR RELIEF
                Texas Common Law Unfair Competition by Misappropriation

         144.   Viacom repeats and incorporates by reference the allegations in the preceding

paragraphs.

         145.   Viacom expended significant resources in creating the SpongeBob Marks

including the KRUSTY KRAB marks, by investing millions of dollars and thousands of

employee hours.

         146.   Viacom also expended significant resources in creating the SpongeBob

SquarePants franchise, including by investing millions of dollars and thousands of employee

hours.




                                                 33
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 34 of 37




       147.    Pixi has used the SpongeBob Marks including the KRUSTY KRAB marks, the

Infringing Domains, Infringing Websites and the Infringing Restaurant in competition with

Viacom, taking advantage of the extensive time, labor, skill, and money Viacom invested in

creating the SpongeBob Marks and SpongeBob SquarePants franchise, with Pixi bearing little or

no expense itself.

       148.    Pixi’s conduct has caused commercial damage to Viacom and constitutes unfair

competition by misappropriation in violation of Texas common law, for which Viacom has no

adequate remedy at law.

       149.    Viacom is thus entitled to permanent injunctive relief and to recover Pixi’s profits,

costs, and reasonable attorneys’ fees under Texas common law.

                                      PRAYER FOR RELIEF

       WHEREFORE, Viacom prays that:

       1.      Defendants and all of their agents, officers, employees, representatives, successors,

 assigns, attorneys, and all other persons acting for, with, by through or under authority from

 Defendants, or in concert or participation with Defendants, and each of them, be immediately

 and permanently enjoined from:

               a. using the SpongeBob Marks including the KRUSTY KRAB marks or any

                     other copy, reproduction, colorable imitation, or simulation of the SpongeBob

                     Marks in any domain name, on any website, or on or in connection with the

                     marketing, promotion, advertising, sale, or offering for sale of any of goods

                     and services;

               b. passing off, palming off, or assisting in the passing off or palming off any

                     goods or services as that of Viacom, or otherwise continuing any and all acts



                                                  34
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 35 of 37




                    of trademark infringement and unfair competition as alleged in this

                    Complaint;

                c. advertising, promoting, offering for sale, or selling goods or services bearing

                    confusingly similar imitations of the SpongeBob Marks including the

                    KRUSTY KRAB marks;

                d. registering or using any domain name containing confusingly similar

                    imitations of the SpongeBob Marks including the KRUSTY KRAB marks;

                e. using, reproducing, or displaying the Works or any copyrightable material

                    related thereto in any manner or in any medium, including on any website,

                    social media page, or advertisement; and

                f. aiding, assisting, or abetting any other person or entity in doing any act

                    prohibited by the foregoing subparagraphs, including, but not limited to,

                    selling, assigning, or transferring the Infringing Domains other than as

                    requested in Paragraph 4 below;

        2.      Defendants be ordered to immediately cease offering for sale, marketing,

promoting, and selling, and to recall all goods and services sold under or bearing any confusingly

similar imitations of the SpongeBob Marks including the KRUSTY KRAB marks that are in

Defendants’ possession, custody, or control, or have been shipped by Defendants or under their

authority, to any customer, including but not limited to, any wholesaler, distributor, retailer,

consignor, or marketer, and also to deliver to each such store or customer a copy of this Court’s

order as it relates to said injunctive relief against Defendants;

        3.      Defendants be ordered to deliver up for impoundment and for destruction, all

products, signs, advertising, sample books, promotional materials, or other materials in the



                                                  35
     Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 36 of 37




possession, custody, or control of Defendants that bear confusingly similar imitations of the

SpongeBob Marks including the KRUSTY KRAB marks within ten days of entry of judgment;

       4.      Defendants be ordered to take all reasonable steps to effectuate the transfer of the

Infringing Domains, and any other domain names owned or controlled by Defendants or those

acting in concert with them containing confusingly similar imitations of the SpongeBob Marks or

KRUSTY KRAB marks, to Viacom within ten days of entry of judgment.

       5.      Defendants be compelled to provide a full accounting to Viacom for sales made in

connection with the Infringing Websites and Infringing Restaurant—including any and all

revenues derived by Defendants, deductible expenses, and the detailed documentation supporting

both—and remit to Viacom any and all profits;

       6.      Viacom be awarded all damages caused by the acts forming the basis of this

Complaint, including a reasonable royalty of no less than 10% of Defendants’ sales;

       7.      The Court treble the above profits and damages awards;

       8.      Viacom be awarded statutory damages based on Defendants’ willful copyright

infringement in the amount of $150,000 per Work infringed;

       9.      Viacom be awarded statutory damages based on Defendants’ willful, bad faith

domain name registration and cybersquatting, in the amount of $100,000 per infringing domain

name, i.e., $200,000.

       10.     Defendants be ordered to pay Viacom the costs of this action and Viacom’s

reasonable attorneys’ fees;

       11.     Defendants be ordered to pay Viacom, for purposes of deterrence, punitive

damages in the amount of $50,000;




                                                36
    Case 4:21-cv-02612 Document 1 Filed on 08/11/21 in TXSD Page 37 of 37




      12.   Viacom be awarded prejudgment and post-judgment interest on all monetary

awards;

      13.   Defendants be held jointly and severally liable for all of the foregoing; and

      14.   The Court order any other and further relief as it may deem just.


Dated: August 11, 2021                 Respectfully submitted,

                                       KILPATRICK TOWNSEND & STOCKTON LLP

                                       By: s/ Cole B. Ramey
                                          Cole B. Ramey
                                          Attorney-in-Charge
                                          State Bar No. 16494980
                                          S.D. of Texas Bar No. 27727
                                          cramey@kilpatricktownsend.com
                                          Christin J. Jones
                                          State Bar No. 24070017
                                          S.D. of Texas Bar No. 2052810
                                          cjones@kilpatricktownsend.com
                                          2001 Ross Avenue, Suite 4400
                                          Dallas, Texas 75201
                                          Phone: (214) 922-7148
                                          Facsimile: (214) 279-9277

                                           Dennis R. Wilson (to be admitted pro hac vice)
                                           dwilson@kilpatricktownsend.com
                                           1801 Century Park East, Suite 2300
                                           Los Angeles, CA 90067
                                           Phone: (310) 777-3735
                                           Facsimile: (310)-388-3125

                                           Counsel for Plaintiff




                                             37
